            Case 1:20-cv-00383-DAD-JLT Document 13 Filed 06/08/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SUZANNE NA PIER,                                      Case No. 1:20-cv-00383-NONE-JLT
12                  Plaintiff,                             ORDER DIRECTING THE CLERK OF THE
            vs.                                            COURT TO ASSIGN A DISTRICT JUDGE
13                                                         AND TO CLOSE THE CASE
     JACK E. REYNOLDS, et al.,                             (Doc. 12)
14
                    Defendants.
15
16
17          The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 12) Accordingly, the Clerk of Court is DIRECTED to assign a

19   district judge to this case for the purpose of closing this action and to close this case.

20
21   IT IS SO ORDERED.

22      Dated:     June 7, 2020                                  /s/ Jennifer L. Thurston
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
